  Case 3:21-cv-00074-G-BH Document 7 Filed 06/17/21           Page 1 of 1 PageID 24



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




LLOYD HOWARD, #20034714,                    )
                                            )
             Plaintiff,                     )
                                            )
VS.                                         )      CIVIL ACTION NO.
                                            )
JUDGE 265th DISTRICT COURT, et              )      3:21-CV-0074-G (BH)
al.,                                        )
                                            )
             Defendants.                    )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge

and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of

the opinion that the Findings and Conclusions of the Magistrate Judge are correct

and they are accepted as the Findings and Conclusions of the Court. The case will be

dismissed by separate judgment for failure to prosecute or follow orders of the Court.




SO ORDERED.

June 17, 2021.

                                        ________________________________
                                        A. JOE FISH
                                        Senior United States District Judge
